1. Parol evidence was admissible to ascertain what the parties meant by the word "dollar" in the note sued on. *Page 362 
The plaintiff was a competent witness.
It is objected here however that some portions of his evidence must have been rather his conclusions from facts than the facts themselves. Conceding that this appears to be so, as his evidence is presented in the case which does not profess to set out his evidence in haec verba, yet it does not appear that any such objection was made at the trial.
We must presume either that the Judge in stating the case has given merely the substance and result of the evidence, instead of giving it in the words of the witness; or that if objection had been made at the time on the ground now assigned, the Judge would have stricken out the objectionable expressions, and confined the witness to what were strictly the facts. The defendant had the opportunity on cross-examination to bring out the facts apart from any opinion of the witness as to their legal effect. So that the jury could not have been misled except by his omission to do so.
2. No particular instruction of the Judge is excepted to as being erroneous and it is a familiar rule that a general exception to the whole instruction must be overruled if any part of it is right.
It seems to us however that the issue as to what sort of dollars was meant by the parties was fairly submitted to the jury and that there is nothing in the charge of the Judge calculated to mislead them.
3. There were two defendants and the Judge allowed to them both four peremptory challenges only.
We think this is the true construction of R. C. ch. 31, § 35, to be found in the addenda to Bat. Rev. p. 861, § 229. a. It says "the parties or their counsel for them may challenge peremptorily four jurors upon the said panel." That is to say the party plaintiff whether consisting of one person or of several may challenge four and the party defendant whether *Page 363 
consisting of one or several persons may challenge four. Such has been the uniform construction in the experience of all of us.
PER CURIAM.                              Judgment affirmed.